UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7766



EDWARD ISLEY,

                                             Petitioner - Appellant,

          versus


DAN L. DOVE, Warden of Federal Correctional
Institution at Edgefield; UNITED STATES OF
AMERICA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   C. Weston Houck, Senior District
Judge. (CA-01-4649-8)


Submitted:   March 30, 2005                 Decided:   April 22, 2005


Before WILKINSON, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Isley, Appellant Pro Se.    Barbara Murcier Bowens, OFFICE OF
THE UNITED STATES ATTORNEY,        Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Edward Isley, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2241

(2000).   Isley also appeals the court’s order denying his motion

filed under Fed. R. Civ. P. 59(e).   We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.    See Isley v. Dove, No. CA-01-4649-8

(D.S.C. Dec. 2, 2003; Sept. 28, 2004).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED




                                 - 2 -